 



Exhibit 10.8
AMENDMENT NO. 3 TO THE
DELL INC. 401(K) PLAN
     This Amendment is hereby entered into by Dell Inc., a Delaware corporation,
having its principal office in Round Rock, Texas (hereinafter referred to as
“Employer”):
R E C I T A L S:
     WHEREAS, the Employer has previously established the Dell Inc. 401(k) Plan
(the “Plan”) for the benefit of those employees who qualify thereunder and for
their beneficiaries; and
     WHEREAS, the Employer most recently amended and restated the Plan effective
January 1, 2003; and
     WHEREAS, the Employer desires to amend the Plan to comply with provisions
of the final regulations under Treasury Regulation Section 1.401(k) and Treasury
Regulation Section 1.401(m) that are effective for Plan Years beginning on and
after January 1, 2006; and
     NOW, THEREFORE, pursuant to Section 13.1 of the Plan, the following
amendment is hereby made, and shall be effective January 1, 2006:
1. Subsection 3.1(c) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(c)   A Participant’s election to defer an amount of his Considered
Compensation and Bonus, if any, shall be made by authorizing his Employer, in
the manner prescribed by the Committee, to reduce his Considered Compensation
(and, for the 2003 Plan Year, Bonus, if any), in the elected amount, and the
Employer, in consideration thereof, agrees to contribute an equal amount to the
Plan. A Participant’s election made pursuant to this Subsection shall be
implemented as soon as administratively practicable after such election is made.
        A Participant’s Considered Compensation deferral election shall remain
in force and effect for all periods following its implementation until modified
in accordance with Subsection 3.1(c) or canceled in accordance with Subsection
3.1(d) or until such Participant ceases to be an Eligible Employee. For the 2003
Plan Year, a Participant’s Bonus deferral election shall remain in force and
effect until the end of the Plan Year for which such election was made unless
earlier modified in accordance with Subsection 3.1(c) or canceled in accordance
with Subsection 3.1(d) or until such Participant ceases to be an Eligible
Employee. The Company shall pay to a Participant any Considered Compensation and
Bonus for a Plan Year not deferred under this Plan. Any Contributions made
pursuant to a deferral election shall not be made before the earlier of (1) the
Participant’s performance of Service with respect to which the Contribution is
made and (2)

 



--------------------------------------------------------------------------------



 



      when the Compensation that is subject to the election would be currently
available to the Employee in the absence of such an agreement.”

2. Section 3.1 is hereby amended by revising Subsections (g) and (h), to be and
read as follows:

  “(g)   Reserved.     (h)   Reserved.”

3. Section 3.2 is hereby amended by revising Subsection (c), to be and read as
follows:

  “(c)   Reserved.”

4. Subsection 3.2(d) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(d)   The Employer shall contribute to the Trust for each pay period, as Safe
Harbor Matching Contributions, an amount that equals 100% of the Salary
Reduction Contributions, including any applicable Catch-Up Contributions, that
were made pursuant to Sections 3.1 and 18.8(a), respectively, on behalf of each
of the Participants during such pay period and that were not in excess of 4% of
each such Participant’s Considered Compensation for such pay period. Safe Harbor
Matching Contributions shall be 100% vested and nonforfeitable at all times and
shall be allocated to the Employer Contribution Account of each Participant. A
Safe Harbor Matching Contribution may be contributed to the Plan concurrently
with Participant’s Salary Reduction Contribution and any applicable Catch-Up
Contribution to which the Safe Harbor Matching Contribution relates, but in no
event shall the Safe Harbor Matching Contribution be contributed to the Plan
prior to such Participant’s Salary Reduction Contribution. Further, pursuant to
the safe harbor requirements of Code Section 401(k)(3), the Employer shall be
required to contribute before the due date of the Employer’s tax return, as
extended, such additional amount as may be necessary to ensure that each
Participant eligible to receive an allocation of the Safe Harbor Matching
Contribution for the Plan Year shall receive an amount for such Plan Year equal
to the lesser of 100% of the amount deferred by such Participant for such Plan
Year or four percent (4%) of such Participant’s Annual Compensation for such
Plan Year. The Participant shall not be required to complete a specified Period
of Service or be employed on the last day of the Plan Year in order to share in
this additional amount.         No more than ninety (90), and no fewer than
thirty (30), days prior to the beginning of each Plan Year, the Employer shall
provide to each Participant a Safe Harbor Notice. If an Employee will become a
Participant in the Plan after the date such notice is provided for a Plan Year
but prior to the beginning of the next Plan Year, then the Employer shall
provide such Employee a Safe Harbor Notice no later than the date such Employee
becomes eligible to participate in the Plan. The Safe Harbor Notice shall be
sufficiently accurate and comprehensive to inform the

2



--------------------------------------------------------------------------------



 



      Employee or Participant of his rights and obligations under the Plan and
shall be written in a manner calculated to be understood by the average
Employee. The Safe Harbor Notice shall accurately describe (i) the Safe Harbor
Matching Contribution as set forth in this Section 3.2(d), (ii) any other
contributions under the Plan, including the potential for discretionary Employer
contributions, and the conditions under which such contributions are made,
(iii) the type and amount of Compensation that may be deferred under the Plan,
(iv) how to make Salary Reduction Contributions, including the requirements for
completing and returning the election forms, (v) the periods available for
making Salary Reduction Contributions, (vi) withdrawal and vesting provisions
applicable to all contributions under the Plan, and (vii) information that makes
it easy to obtain additional information about the Plan such as telephone
numbers, addresses and, if applicable, electronic addresses, of individuals or
offices from whom employees can obtain such plan information.”

5. Section 3.2 of the Plan is hereby amended by adding the following new
Subsection (e) to the end thereof to be and read as follows:

  “(e)   If a Highly Compensated Employee simultaneously participates in more
than one plan or arrangement described in Code Section 401(k) of the Employer or
its Related Employers, then any Employer Matching Contributions, including Safe
Harbor Matching Contributions, allocated to his or her account shall be
determined as if all Employer Matching Contributions, including Safe Harbor
Matching Contributions, were made under a single arrangement. Notwithstanding
the required aggregation in the preceding sentence, this Plan shall continue to
satisfy the requirements of Code Section 401(m)(2) by the Safe Harbor Matching
Contributions made under this Plan pursuant to Code Section 401(m)(11).”

6. Section 3.6 is hereby amended, to be and read as follows:
“3.6 Reserved.”
7. Subsection 4.2(g) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(g)   Safe Harbor Matching Contributions made by the Employer pursuant to
Section 3.2(d) shall be allocated to the Employer Contribution Accounts of the
Participants for whom such contributions were made. As provided under
Section 3.2, the Employer may elect to pre-fund the Safe Harbor Matching
Contribution for a Plan Year by allocating the Safe Harbor Matching Contribution
to the Individual Accounts of eligible Participants as of the Allocation Date of
each payroll period during the Plan Year. The amount of the Safe Harbor Matching
Contribution to be allocated for any payroll period on behalf of a Participant
shall be determined under the contribution formula described in Section 3.2(d),
taking into account only the Participant’s eligible compensation paid for such
payroll period and the Participant’s Salary Reduction Contribution for such
payroll

3



--------------------------------------------------------------------------------



 



      period; provided, however, that no later than the due date of the
Employer’s tax return for the Plan Year, the Employer shall make an additional
Safe Harbor Matching Contribution to the Individual Accounts of any Participant
or Former Participant who failed to receive a Safe Harbor Matching Contribution
for such Plan Year that is equal to the amount provided by the contribution
formula described in Section 3.2(d), based on such Participant’s Annual
Compensation and Salary Reduction Contributions for such Plan Year.”

8. Subsection 6.2(a) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(a)   A Participant who has a “financial hardship” as determined by the
Committee, and who has represented in writing that he or she has made all
available withdrawals pursuant to Section 6.1 and pursuant to the provisions of
any other plans of the Employer and any Controlled Entities of which he is a
member and who has obtained all available loans pursuant to Article IX and
pursuant to the provisions of any other plans of the Employer and any Controlled
Entities of which he is a member may withdraw from his Employer Contribution
Account, his Rollover Contribution Account, and his Salary Reduction Account
amounts not to exceed the lesser of (i) such Participant’s Vested Interest in
such Accounts or (ii) the amount determined by the Committee as being available
for withdrawal pursuant to this Subsection. Such withdrawal shall come, first,
from the Participant’s Rollover Contribution Account, second, from his Vested
Interest in his Employer Contribution Account, and finally, from his Salary
Reduction Contribution Account.”

9. Subsection 6.2(b) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(b)   For purposes of this Section, “financial hardship” shall mean the
immediate and heavy financial needs of the Participant. A withdrawal based upon
financial hardship pursuant to this Section shall not exceed the amount that is
both required to meet the immediate financial needs created by the hardship and
not reasonably available from other resources of the Participant. The amount
required to meet the Participant’s immediate financial needs may include any
amounts necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution. The determination of the
existence of a Participant’s financial hardship and the amount required to be
distributed to meet the needs created by the hardship shall be made by the
Committee. The decision of the Committee shall be final and binding, provided
that all Participants similarly situated shall be treated in a uniform and
nondiscriminatory manner. A withdrawal shall be deemed to be made on account of
the immediate and heavy financial needs of a Participant if the withdrawal is
for:

  (1)   Expenses for (or necessary to obtain) medical care that would be
deductible under Section 213(d) of the Code and reimbursed or

4



--------------------------------------------------------------------------------



 



      reimbursable by insurance (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income); or     (2)   Costs directly
related to the purchase of a principal residence of the Participant (excluding
mortgage payments); or     (3)   Payment of tuition and related educational
fees, and room and board expenses, for the next twelve months of post-secondary
education for the Participant or the Participant’s spouse, children, or
dependents (as defined in Code Section 152 and, for taxable years beginning on
or after January 1, 2005, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)); or     (4)   Payments necessary to prevent the eviction of the
Participant from his principal residence or the foreclosure on the mortgage of
the Participant’s principal residence; or     (5)   Payments for burial or
funeral expenses for the Participant’s deceased parent, spouse, children or
dependents (as defined in Code Section 152 and, for taxable years beginning on
or after January 1, 2005, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)); or     (6)   Expenses for the repair of damage to the Participtant’s
principal residence that would qualify for the casualty deduction under Code
Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income); or     (7)   Such other financial needs that the
Commissioner of Internal Revenue may deem to be immediate and heavy financial
needs through the publication of revenue rulings, notices, and other documents
of general applicability.”

10. The heading of Section 7.4 of the Plan is hereby amended, to be and read as
follows:
7.4 Severance from Employment Prior to Retirement.
11. Subsection 7.4(c)(1) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(1)   In the case of an individual who terminates employment with the
Employer and all Controlled Entities at a time when he has a 0% Vested Interest
in his Employer Contribution Account and who then incurs a Period of Severance
that equals or exceeds the greater of five years or his aggregate Periods of
Service completed before such Period of Severance, such individual’s Periods of
Service completed before such Period of Severance shall be forfeited and
completely disregarded in determining his

5



--------------------------------------------------------------------------------



 



      years of Vesting Service. If the Participant has made any Salary Reduction
Contributions to the Plan, such Participant’s Service shall not be disregarded
under the immediately preceding sentence.”

12. Subsection 7.4(d)(1) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(1)   With respect to a Participant who terminates employment with the
Employer and all Controlled Entities with a Vested Interest in his Employer
Contribution Account that is less than 100% and receives a distribution from the
Plan of the balance of his Vested Interest in his Accounts in the form of a lump
sum distribution by the close of the second Plan Year following the Plan Year in
which his employment is terminated, the nonvested portion of such terminated
Participant’s Employer Contribution Account as of the Valuation Date next
preceding his Benefit Commencement Date shall become a forfeiture as of his
Benefit Commencement Date. If the value of a Participant’s vested Account
Balance is zero, the Participant shall be deemed to have received a distribution
of his or her vested Account Balance and such nonvested portion shall become a
forfeiture as of his or her date of termination of employment with the Employer
and all Controlled Entities. However, if such Participant made any Salary
Reduction Contributions to the Plan prior to his or her termination with the
Employer and all Controlled Entities, such Participant shall not be considered
nonvested under the Plan and shall not be deemed to have received a distribution
of his or her Account Balance.”

13. Subsection 7.4(e) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(e)   Restoration of Forfeited Account Balance. In the event that the
nonvested portion of a terminated Participant’s Employer Contribution Account
becomes a forfeiture, the terminated Participant shall, upon subsequent
reemployment with the Employer or a Controlled Entity prior to incurring a
Period of Severance of five consecutive years, have the forfeited amount
restored to such Participant’s Employer Contribution Account, unadjusted by any
subsequent gains or losses of the Trust Fund; provided, however, that such
restoration shall be made only if, within five (5) years after the date the
Participant is reemployed, such Participant repays in cash all amounts
previously distributed to him from his or her (i) Salary Reduction Contribution
Account (not including earnings on the Participant’s Salary Reduction
Contributions), and (ii) Employer Contribution Account. A reemployed Participant
who was not entitled to a distribution from the Plan on his date of termination
of employment shall be considered to have repaid a distribution of zero dollars
on the date of his reemployment. Any such restoration shall be made as of the
Valuation Date coincident with or next succeeding the date of repayment.
Restoration of the Participant’s Account Balance includes

6



--------------------------------------------------------------------------------



 



      restoration of all Code Section 411(d)(6) protected benefits pertaining to
that restored Account under applicable Treasury regulations. Notwithstanding the
foregoing, if the value of such re-employed Participant’s vested Employer
Contribution Account was zero and the Participant had made Salary Reduction
Contributions to the Plan prior to separating from Service, such Participant
shall not be considered nonvested under the Plan and shall be entitled to
restoration of amounts forfeited from his Employer Contribution Account only if
he or she satisfies the repayment requirements described in this Section.
Notwithstanding anything to the contrary in the Plan, forfeited amounts to be
restored by the Employer pursuant to this Section shall be charged against and
deducted from forfeitures for the Plan Year in which such amounts are restored.
If such forfeitures otherwise available are not sufficient to provide such
restoration, the portion of such restoration not provided by forfeitures shall
be charged against and deducted from Employer Retirement Savings Contributions
otherwise available for allocation to other Participants, and any additional
amount needed to restore such forfeited amounts shall be a minimum required
Employer Retirement Savings Contribution (which shall be made without regard to
current or accumulated earnings and profits).”

14. Section 8.5 of the Plan is hereby amended, as underlined, to be and read as
follows:

“8.5   Direct Rollover Election. Notwithstanding any provisions of the Plan to
the contrary that would otherwise limit a Distributee’s election under this
Section, a Distributee may elect, at the time and manner prescribed by the
Committee, to have all or any portion of an Eligible Rollover Distribution
(other than any portion attributable to the offset of an outstanding loan
balance of such Participant pursuant to the Plan’s loan procedure) paid directly
to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. The preceding sentence notwithstanding, a Distributee may elect a
Direct Rollover pursuant to this Section only if such Distributee’s Eligible
Rollover Distributions during the Plan Year are reasonably expected to total
$200 or more. Furthermore, if less than 100% of the Participant’s Eligible
Rollover Distribution is to be a Direct Rollover, the amount of the Direct
Rollover must be $500 or more. Prior to any Direct Rollover pursuant to this
Section, the Committee may require the Distributee to furnish the Committee with
a statement from the plan, account, or annuity to which the benefit is to be
transferred verifying that such plan, account, or annuity is, or is intended to
be, an Eligible Retirement Plan. If the Eligible Retirement Plan contains a cash
or deferred arrangement, the Trustee must reasonably conclude, prior to
permitting a Direct Rollover, that the transferee plan will continue the
distribution restrictions described in Section 6.2 on any amounts included in
the Direct Rollover that are attributable to the Participant’s Salary Reduction
Contributions. Notwithstanding the above, any financial hardship withdrawal made
to a Participant pursuant to Article VI shall not qualify as an Eligible
Rollover Distribution and the Participant shall not be entitled to make a direct
rollover election with respect to such distribution.”

7



--------------------------------------------------------------------------------



 



15. Subsection 14.2(d) of the Plan is hereby amended, as underlined, to be and
read as follows:

  “(d)   In the case of a termination or partial termination of the Plan, and in
the absence of a Plan amendment to the contrary, the Trustee shall pay the
balance of the Accounts of a Participant for whom the Plan is so terminated, or
who is affected by such partial termination, to such Participant, subject to the
time of payment, form of payment, and consent provisions of Article VIII.
However, distributions may not be made following termination of the Plan if the
Employer establishes or maintains an alternative defined contribution plan as
described in Treasury Regulation Section 1.401(k)-1(d)(4)(i).”

16. Section 14.3 of the Plan is hereby amended, as underlined, to be and read as
follows:

“14.3   Merger, Consolidation, or Transfer. This Plan and Trust Fund may not
merge or consolidate with, or transfer its assets or liabilities to, any other
plan, unless immediately thereafter each Participant would, in the event such
other plan terminated, be entitled to a benefit equal to or greater than the
benefit to which he would have been entitled if the Plan were terminated
immediately before the merger, consolidation, or transfer. In addition, before
any merger, consolidation or transfer, the Trustee must reasonably determine,
prior to to permitting such a transfer, that the transferee plan will continue
the distribution restrictions of Code Sections 401(k)(2) and 401(k)(10) on any
transferred amounts that are attributable to Salary Reduction Contributions of
Participants.”

17. Section 18.10 of the Plan is hereby amended, as underlined, to be and read
as follows:

“18.10   Distributions following a Severance from Employment. A Participant’s
elective deferrals, qualified nonelective contributions, qualified matching
contributions, and earnings attributable to these contributions shall be
distributed on account of the participant’s severance from employment. However,
such a distribution shall be subject to the other provisions of the Plan
regarding distributions, other than provisions that require a separation from
service before such amounts may be distributed. For purposes of the distribution
restrictions, a severance from employment occurs when an Employee ceases to be
an Employee of the Employer maintaining the Plan. An Employee does not have a
severance from employment if, in connection with a change in employment, the
Employee’s new employer maintains the Plan with respect to the Employee, by
assuming sponsorship of the Plan or by accepting a transfer of Plan assets and
liabilities (within the meaning of Code Section 414(e)) with respect to the
Employee.”

8



--------------------------------------------------------------------------------



 



Exhibit 10.8
     IN WITNESS WHEREOF, the Employer has caused this instrument to be executed
this 12th day of December, 2006.

              DELL INC.
 
       
 
       
 
  By:   /s/ Kathleen O. Angel 
 
       
 
       
 
  Its:   Director, Global Benefits 
 
       
 
       
 
  Date:   12/12/06 
 
       

         
ATTEST:
       
 
       
 
       
/s/ Robert Potts 
         

9